                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:11-CR-352-BR

  UNITED STATES OF AMERICA                      )
                                                )
                                                )
                 v.                             )      ORDER
                                                )
  ARTHUR TRACY VICK                             )
                                                )


       This matter is before the court on defendant’s motion for relief from a sentence

enhancement. (DE # 107.) Based on United States v. Davis, 139 S. Ct. 2319 (2019), defendant

challenges his sentence and requests that he be resentenced. The court construes this motion as

one seeking habeas corpus relief under 28 U.S.C. § 2255. Because defendant has previously

filed a § 2255 motion, he must first seek authorization from the Fourth Circuit Court of Appeals

before this court can consider another § 2255 motion. See 28 U.S.C. §§ 2244(b), 2255(h). The

motion is DISMISSED WITHOUT PREJUDICE. The court finds that defendant has not made

“a substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and

therefore, a certificate of appealability is DENIED.

       This 9 September 2019.




                              __________________________________
                                                W. Earl Britt
                                                Senior U.S. District Judge
